3541
DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Murphy on 05/19/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 05/19/2022. 

1 (Examiner’s Amendment). A light-emitting element comprising: 
a hole-transport layer having a uniform composition comprising a hole-transport material over a first electrode; 
a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance;
a light-emitting layer comprising a guest material and a host material over the hole-transport layer; 
an electron-transport layer comprising an electron-transport material over and in contact with the light-emitting layer; and 
a second electrode over the electron-transport layer, 
wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, 
wherein a T1 level of the hole-transport material is higher than the T1 level of the host material,
wherein at least one of the electron-transport material and the hole-transport material comprises a carbazole skeleton, 
wherein the hole-transport layer abuts the light-emitting layer, 
wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers, and
wherein a peak of the spectrum of delayed fluorescence of the light-emitting device coincides with a peak of the emission spectrum of the light-emitting device.
 
2 (Previously Presented). The light-emitting element according to claim 1, 
wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is higher than or equal to 0.01 is 1 x 10-6 sec or 2longer,
wherein the host material comprises a carbazole skeleton, and 
wherein the guest material comprises a fluorescent material. 

3 (Original). The light-emitting element according to claim 1,
wherein the host material comprises an anthracene compound, and
wherein the guest material comprises a pyrene compound.





5 (Previously Presented). A light-emitting device comprising:
the light-emitting element according to claim 1;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein the first transistor comprises an oxide semiconductor in a channel formation region.

6 (Previously Presented). An electronic device comprising:
the light-emitting element according to claim 1;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein an insulator is formed to cover end portions of the first electrode.

7 (Examiner’s Amendment). A light-emitting element comprising: 
a hole-transport layer having a uniform composition comprising a hole-transport material over a first electrode; 
a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance;
a light-emitting layer comprising a guest material and a host material over the hole-transport layer; 
an electron-transport layer comprising an electron-transport material over and in contact with the light-emitting layer; and 
a second electrode over the electron-transport layer, 
wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, 
wherein a T1 level of the hole-transport material is higher than the T1 level of the host material, 
wherein the host material and the electron-transport material comprise the same compound, 
wherein at least one of the electron-transport material and the hole-transport material comprises a carbazole skeleton, 
wherein the hole-transport layer abuts the light-emitting layer,
wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers, and
wherein a peak of the spectrum of delayed fluorescence of the light-emitting device coincides with a peak of the emission spectrum of the light-emitting device.
 
8 (Previously Presented). The light-emitting element according to claim 7, 
wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is higher than or equal to 0.01 is 1 x 10-6 sec or longer, 
wherein the host material comprises a carbazole skeleton, and 
wherein the guest material comprises a fluorescent material. 

9 (Original). The light-emitting element according to claim 7, 
wherein the host material comprises an anthracene compound, and
wherein the guest material comprises a pyrene compound.





11 (Previously Presented). A light-emitting device comprising:
the light-emitting element according to claim 7;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein the first transistor comprises an oxide semiconductor in a channel formation region.

12 (Previously Presented). An electronic device comprising:
the light-emitting element according to claim 7;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein an insulator is formed to cover end portions of the first electrode.

13 (Examiner’s Amendment). A light-emitting element comprising: 
a hole-transport layer having a uniform composition comprising a hole-transport material over a first electrode; 
a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance;
a light-emitting layer comprising a guest material and a host material over the hole-transport layer; 
an electron-transport layer comprising an electron-transport material over and in contact with the light-emitting layer; and 
a second electrode over the electron-transport layer, 
wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, 
wherein a T1 level of the hole-transport material is higher than the T1 level of the host material, 
wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers 
wherein a peak of the spectrum of delayed fluorescence of the light-emitting device coincides with a peak of the emission spectrum of the light-emitting device,
wherein a period where a ratio of an intensity of the delayed fluorescence with respect to an emission intensity during steadily injecting carriers is higher than or equal to 0.01 is 1 x 10-6 sec or longer, 
wherein the hole-transport material comprises a phenanthrene compound comprising a carbazolyl group, and
wherein the electron-transport material comprises a phenanthroline compound. 

14 (Previously Presented). The light-emitting element according to claim 13,
wherein the host material comprises a carbazole skeleton, and
wherein the guest material comprises a fluorescent material.

15 (Original). The light-emitting element according to claim 13,
wherein the host material comprises an anthracene compound, and
wherein the guest material comprises a pyrene compound.





17 (Previously Presented). A light-emitting device comprising:
the light-emitting element according to claim 13;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein the first transistor comprises an oxide semiconductor in a channel formation region.

18 (Previously Presented). An electronic device comprising:
the light-emitting element according to claim 13;
a first transistor; and
a second transistor,
wherein the first electrode of the light-emitting element is electrically connected to one of a source and a drain of the first transistor, and
wherein an insulator is formed to cover end portions of the first electrode.

19-20 (Canceled)

Allowable Subject Matter

Claims 1-3, 5-9, 11-15 and 17-18 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a light-emitting element comprising: a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance; wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, wherein a T1 level of the hole-transport material is higher than the T1 level of the host material, wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers, and wherein a peak of the spectrum of delayed fluorescence of the light-emitting device coincides with a peak of the emission spectrum of the light-emitting device in combination with the rest of the limitations of the claim.


After completing a thorough search of independent claim 7, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a light-emitting element comprising: a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance; wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, wherein a T1 level of the hole-transport material is higher than the T1 level of the host material, wherein the host material and the electron-transport material comprise the same compound, wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers, and wherein a peak of the spectrum of delayed fluorescence of the light-emitting device coincides with a peak of the emission spectrum of the light-emitting device in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 13, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a light-emitting element comprising: a hole injection layer between the first electrode and the hole-transport layer, the hole injection layer comprising the hole-transport material and an acceptor substance; wherein a lowest triplet exciton energy level (T1 level) of the host material is lower than a T1 level of the guest material, wherein a T1 level of the hole-transport material is higher than the T1 level of the host material, wherein a shape of a spectrum of delayed fluorescence of the light-emitting device coincides with a shape of an emission spectrum of the light-emitting device during steadily injecting carriers6 sec or longer in combination with the rest of the limitations of the claim.

The closest prior arts on record are Kawamura (US-20120126209-A1), Seo (US-20110215714-A1), Osaka (US-20120077987-A1), Ogiwara (US-20120248968-A1), Pieh (US-20100133522-A1), Shtagaki (US-20110057178-A1) and Osaka (US-20120061651-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-3, 5-6, 8-9, 11-12, 14-15 and 17-18  are also allowed being dependent on allowable claims 1, 7 or 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-3, 5-9, 11-15 and 17-18 have been considered but are moot due to the application being in condition for allowance however Applicant’s arguments, see pages 10-12, filed 04/28/2022, with respect to claims 1-3, 5-9, 11-15 and 17-18 have been fully considered and are persuasive.  The rejection of claims 1-3, 5-9, 11-15 and 17-18 has been withdrawn. 
. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897